t c memo united_states tax_court james d horn petitioner v commissioner of internal revenue respondent docket no 18502-99l filed date p appeals under sec_6330 i r c from r’s determination to proceed by levy to collect unpaid federal assessments of income taxes failure to pay additions and accrued interest for tax years and held p was mentally competent when he signed forms 4549-cg income_tax examination changes for by signing forms 4549-cg p waived his rights to dispute the tax_liabilities for those years prior to assessment and thereby conclusively acknowledged that he had an opportunity to dispute those liabilities within the meaning of sec_6330 b sec_2 held further p was mentally competent when he signed and filed his and income_tax returns -- - held further p is not entitled to relief from collection for any of the years in issue because he failed to establish his rights to any additional deductions for any of those years james d horn pro_se john y chinnapongse for respondent memorandum findings_of_fact and opinion beghe judge petitioner seeks review under sec_6330 of respondent’s determinations to proceed with levies to collect unpaid assessments of individual income taxes failure to pay additions and accrued interest for through and the taxable years and amounts of the assessments as set forth in respondent’s notices of determination are as follows taxable_amount of year assessment dollar_figure big_number big_number big_number big_number big_number total big_number ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure petitioner claims that he was mentally incompetent when he signed his federal_income_tax returns for the years in issue and when he signed forms 4549-cg income_tax examination changes for and through in which he accepted respondent’s audit changes agreed to immediate_assessment of the deficiencies and waived his right to challenge the assessments in the tax_court petitioner has challenged the proposed levies on the sole ground that he does not owe the assessments because respondent failed to allow deductions for worthlessness of his stock in or uncollectability of his loans to his affiliated corporations james horn construction co horn construction and horn enterprises we affirm respondent’s determination to proceed with the proposed levies petitioner has failed to establish that he was rule c provides that the capacity of an individual x to engage in litigation in the court shall be determined by the law of the individual’s domicile rule d provides among other things that if the court believes there is a serious guestion about an individual’s competence to represent himself the court if it deems justice so requires may continue the case until appropriate steps have been taken to obtain an adjudication of the question by a court having jurisdiction so to do or may take such other action as it deems proper nothing in petitioner’s statements in telephone conferences or papers filed during the pretrial phase of this case or in his demeanor and conduct at trial led the court to believe that petitioner was incompetent to represent himself in this proceeding although petitioner had indicated in a written objection to one of respondent’s motions that he wanted a continuance to provide more time to discover evidence to support his claims including evidence he believed was in the possession of the internal_revenue_service petitioner did not move for or even request a continuance on the ground of incompetence to represent himself q4e- incompetent when he executed his income_tax returns or the forms 4549-cg in issue by signing the forms 4549-cg for through petitioner waived his right to challenge the existence or amount of his underlying tax_liabilities for those years prior to assessment and thereby conclusively acknowledged that he had an opportunity to dispute those liabilities within the meaning of sec_6330 b even if petitioner were entitled to dispute his tax_liabilities for any of the years in issue petitioner would not be entitled to any relief petitioner failed to offer credible_evidence to substantiate any additional deductions or even to indicate the taxable_year or years in which they might have been properly allowed findings_of_fact the parties have stipulated some of the facts and the stipulations of facts and the attached exhibits are incorporated herein petitioner resided in modesto california when he filed his petition at least for tax years into or through petitioner was the president and shareholder of two corporations that he had founded horn construction a real_estate developer and horn enterprises a retail hardware business on date petitioner filed a joint form_1040 u s individual_income_tax_return with his former spouse donna kay horn for reporting total taxes due of dollar_figure of which dollar_figure had been paid_by withholding and an estimated_tax penalty of dollar_figure in or around petitioner and his former spouse filed a joint tax_return for reporting total_tax due of dollar_figure of which dollar_figure had been paid_by withholding and an estimated_tax penalty of dollar_figure after examining petitioner’s return respondent proposed to disallow a dollar_figure deduction claimed on schedule e supplemental income and loss of petitioner’s return for legal and professional fees because petitioner could not substantiate the deduction on date petitioner signed a form 4549-cg accepting respondent’s adjustment for anda resulting dollar_figure deficiency an addition_to_tax under sec_6651 of dollar_figure and interest through date of dollar_figure petitioner and his former spouse both signed the form’s consent to assessment and collection which reads as follows consent to assessment and collection - i do not wish to exercise my appeal rights with the internal_revenue_service or to contest in united_states tax_court the findings in this report therefore i give my consent to the immediate_assessment and collection of any increase in tax and penalties and accept any decrease in tax and penalties shown above plus any interest as provided by law this form 4549-cg was signed on behalf of respondent by revenue_agent joe urrutia horn enterprises dissolved at the end of in horn construction filed a chapter bankruptcy petition -- - during the period june through date petitioner was an admitted patient at the modesto psychiatric center the admitting and final diagnosis of the attending physician john j jacisin m d f a p a characterized petitioner as suffering from axis i atypical bipolar disorder depressed delusional disorder unspecified - admission persecutory type - discharge axis ii obsessive compulsive histrionic traits the narrative portion of dr jacisin’s report concludes throughout hospitalization he was fixated on his business concerns and becoming bankrupt conversation with the family indicated the situation was not nearly as severe as he proposed the report of an office visit by petitioner to thomas w luck m d on date states the following primary impression major depression and paranoid schizophrenia-- currently well controlled a letter dated date from dr jacisin to dr luck in support of a request for additional insurance coverage for office visits states in part since my last letter to you of date concerning mr horn’s progress he has gradually become increasingly more anxious again returning to a state in which he is beginning to tremble over his entire body this is correlated with filing of chapter for his business the bank has now taken over the business drastically reducing his salary and his ability to support himself and his family other family members and employees who he felt in the past were in total denial of what was going on are now - j- having to face reality and are extremely angry with him something he is having a great deal of difficulty tolerating when we saw him on he looked like he had regressed significantly we are making every effort to try to treat him intensely on an outpatient basis to prevent further regression and unless we do most likely he will have to be re- hospitalized in or around date respondent began examining petitioner’s federal_income_tax return and investigating his federal_income_tax liabilities for through for which he had not yet filed returns the examination investigation was performed by revenue_agent joe urrutia in horn construction’s chapter bankruptcy case was converted to chapter petitioner filed a personal chapter bankruptcy petition in on date petitioner and his former spouse filed original joint form sec_1040 for and listing total income taxes of dollar_figure zero and dollar_figure respectively and a penalty of dollar_figure for failing to pay estimated_taxes for on date petitioner and his former spouse also filed joint form sec_1040x amended u s individual_income_tax_return for and seeking refunds of dollar_figure and dollar_figure respectively attributable to carrybacks of a net_operating_loss claimed from petitioner and his former spouse did not pay - in full the taxes and penalty shown as owing by their and returns shortly after date agent urrutia proposed substantial adjustments to petitioner’s returns on the return agent urrutia found that an exchange of five duplexes and rental properties owned by petitioner for a turkey ranch owned by horn construction did not qualify for sec_1031 exchange treatment requiring petitioner to recognize dollar_figure in capital_gain with respect to tax years and agent urrutia took the position that dollar_figure and dollar_figure respectively of losses petitioner claimed should be disallowed because they had been incurred by horn enterprises these adjustments eliminated the net_operating_loss carrybacks from that petitioner and his former spouse claimed on their and amended returns agent urrutia also proposed late-filing and accuracy-related_penalties for all years in issue in order to persuade agent urrutia to concede the proposed penalties petitioner submitted to agent urrutia medical records showing petitioner had been suffering psychiatric problems that he argued prevented him from timely and correctly preparing and filing his income_tax returns on date agent urrutia and his manager faith priest met at the modesto office of the internal_revenue_service with petitioner petitioner’s former spouse donna kay horn --- - petitioner’s accountant philip kenneth ware c p a who had prepared petitioner’s late-filed and income_tax returns and his and amended returns petitioner’s attorney james ganser and petitioner’s daughter and bookkeeper susan azevedo to discuss the audit results and petitioner’s request that respondent waive the late-filing and accuracy- related penalties agent urrutia explained his adjustments answered questions and informed those present he would concede the penalties on the basis of the medical records petitioner had provided about his psychiatric problems at the conclusion of the meeting petitioner and his former spouse signed a form cg accepting agent urrutia’s adjustments to their through returns accepting disallowance of the carrybacks claimed on their amended returns for and and showing deficiencies in petitioner’s and income taxes of dollar_figure dollar_figure and dollar_figure respectively plus substantial interest accruals on the unpaid balances the form 4549-cg contained the following waiver consent to assessment and collection - i do not wish to exercise my appeal rights with the internal_revenue_service or to contest in united_states tax_court the findings in this report therefore i give my consent to the immediate_assessment and collection of any increase in tax and penalties and accept any decrease in tax and penalties shown above plus additional interest as provided by law it is ‘mr ware thereafter prepared petitioner’s return -- - understood that this report is subject_to acceptance by the district_director petitioner understood the significance of the form 4549-cg he signed he understood the specific tax issues raised by respondent disagreed with some of respondent’s conclusions and discussed with his attorney and accountant the relevant benefits and burdens of accepting the adjustments ultimately petitioner accepted the recommendation of his advisers and signed the form 4549-cg containing a waiver of his right to challenge the adjustments prior to assessment and collection petitioner has not paid the liabilities shown by the forms 4549-cg he signed respondent accepted petitioner’s return as filed petitioner has not paid the tax_liability shown on his return on or about date petitioner filed his federal_income_tax return petitioner reported total_tax due of dollar_figure on date respondent accepted petitioner’s return as filed petitioner did not pay in full the tax_liability shown on his return respondent assessed the amounts determined on the forms 4549-cg for through as well as the amounts shown on petitioner’s returns for and on date respondent sent petitioner by certified mail two notices of intent to levy and petitioner’s right to request a hearing both containing the language required by sec_6330 and sec_6331 one of the notices was for tax years through the other notice was for tax years and petitioner timely filed two requests corresponding to the two notices for a sec_6330 hearing in his requests for hearing in response to the portion of the form asking why the taxpayer does not agree with the proposed levy petitioner stated i was absent for three years due to illness and am in the process of restructuring a stockholders note that will have a significant effect on my tax consequences i request a personal interview respondent’s appeals officer held a hearing with petitioner by telephone petitioner did not provide any documentary or other evidence to the appeals officer that he was medically incapable of filing returns and waiving his rights to contest his tax obligations prior to assessment petitioner was unable to make the appeals officer understand how the current restructuring of a stockholder note would have any effect on his prior years’ tax_liabilities nor did he present any evidence to support any reduction in those liabilities instead of responding to the appeals officer’s questions petitioner talked about a perceived conspiracy involving the vice president of horn construction the cia the fbi the irs and the iranian mafia the appeals officer also spoke on the telephone with petitioner’s accountant who agreed with respondent’s appeals officer that petitioner should submit an offer_in_compromise the accountant later informed the appeals officer that petitioner was not interested in pursuing an offer_in_compromise respondent’s appeals officer concluded that respondent should proceed with collection because petitioner failed to raise any legitimate defenses or alternatives on date respondent issued petitioner notices of determination concerning collection actions under sec_6320 and or under which he determined to proceed with collection by levy petitioner timely filed a petition with this court pursuant to sec_6330 appealing respondent’s determinations to proceed with collection by levy alleging the the deficiency or liabilities as determined by the commissioner are in income taxes for the years through in the petition petitioner claimed as follows taxpayer was mentally ill from to and unable to make rational decisions the service sic is aware of the illness the taxpayer entered the year with a net fair_market_value of assets over liabilities of dollar_figure the taxpayer currently has no assets only liabilities real_estate values have increased since the irs has in examinations of several of the years added tax and the taxpayer has never seen or does not remember seeing any support for the adjustments in question records and working papers have never been made available to the taxpayer or the taxpayer is unaware that records and or working papers were provided to the taxpayer from the agents to support the adjustments sale of assets settlements and foreclosures has occurred at substantially less than fair_market_value without the taxpayer’s knowledge expenses paid_by the taxpayer for the taxpayer’s corporation horn construction were never allowed and loans made to the corporation by mr horn as an individual were never allowed as a deduction on the individual return the case was originally set for trial on the court’s date san francisco trial session on date the court granted respondent’s uncontested motion for continuance which was based on respondent’s then stated intention to file a motion for partial summary_judgment contesting petitioner’s right to dispute the tax_liabilities for through the case was thereafter reset for trial on the court’s date san francisco trial session respondent in due course filed a motion to dismiss for lack of jurisdiction and to strike as to the ground for respondent’s motion was that respondent had not sent petitioner a notice of lien or levy with respect to the court granted respondent’s motion the record in this case contains no evidence regarding petitioner’s federal_income_tax return payments examination or determinations by respondent or any other matter concerning petitioner’s federal_income_tax liability by date respondent had responded to petitioner’s document requests for copies of returns and amended returns of horn construction and horn enterprises for through documents in respondent’s examination files for petitioner for through and for petitioner’s corporations and a sole_proprietorship for through and documents in respondent’s files regarding the bankruptcy filings of petitioner and horn construction respondent never filed a motion for partial summary_judgment in this case however respondent did file a motion to sever and try separately the threshold issue of whether petitioner’s income_tax liabilities for through were properly before the court on date petitioner filed his opposition to respondent’s motion to sever petitioner opposed the severance on the following grounds there may be some overlapping testimony on both his mental condition and the underlying tax issues horn has not received from the irs the documents he needs to prove his case and will probably need additional time beyond date to adequately prepare for trial wherefore horn requests that the court not grant this motion but that the court grant a continuance so that horn can file the appropriate motion to force the irs to provide the information he needs to prepare his case numerous records including bank statements -- - were given to the irs during the audit and horn has been requesting these records for over two years and the irs failed and continues to fail to produce them the informal request for continuance mentioned in petitioner’s objection to respondent’s motion was not couched in a motion the court did not grant the request the case was tried at the court’s date san francisco trial session on date at the beginning of the trial the court granted respondent’s oral motion to withdraw respondent’s motion to sever petitioner failed to comply with the court’s orders that he respond properly to respondent’s requests for admissions and to respondent’s written interrogatories and document requests respondent’s discovery requests reflected among other things respondent’s efforts to bring out all evidence regarding petitioner’s mental condition during all relevant periods including medical records and any evidence petitioner might have to support his claims of unreported losses and the tax years in which they had occurred at the trial petitioner offered no documentary_evidence regarding his mental condition in addition to the reports previously referred to other than records of petitioner’s receipt of psychotherapy services at least once in and at least times in august through date petitioner offered no evidence to support any additional deductions or to indicate the taxable_year or years in which they - properly might be allowed petitioner failed to file a brief in accordance with the court---ordered briefing schedule opinion this is an appeal under sec_6330 from respondent’s determinations to proceed with proposed levies against petitioner’s property to collect unpaid federal income taxes failure to pay additions and accrued interest for through and sec_6331 allows the commissioner to collect by levy any_tax not paid within days after the commissioner provides the taxpayer with notice_and_demand for payment with certain exceptions not relevant here the commissioner is obliged to provide the taxpayer with notice before proceeding with collection by levy on the taxpayer's property including notice of the administrative appeals available to the taxpayer sec_6331 as part of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 congress enacted sec_6330 which generally provides that the commissioner may not proceed with collection by levy on a taxpayer's property until the taxpayer has received notice of and the opportunity for an appeals_office hearing to review the proposed levy sec_6330 bierson v commissioner 115_tc_576 114_tc_604 if the taxpayer is dissatisfied with the appeals officer’s determination the taxpayer may appeal the determination to the tax_court sec_6330 petitioner has asked us to prevent respondent from proceeding to collect the assessments by levy because respondent failed to allow petitioner alleged deductions even though petitioner never claimed the deductions in a tax_return and apparently agreed in the forms 4549-cg that he signed that respondent could disallow the deductions and assess the resulting deficiencies without allowing petitioner an opportunity to dispute the assessments in this court notwithstanding his failure to claim the deductions ina return for any year before the court and his explicit waivers of the right to challenge respondent’s determinations for the years through petitioner has sought to challenge the as best we can discern against the background of respondent’s disallowances of losses petitioner claimed on his and returns that respondent determined had been incurred by horn enterprises petitioner now wishes to claim losses for some year or years from worthlessness of his stock and debt interests in horn construction and horn enterprises insofar as petitioner wishes to claim deductions for expenses paid_by the taxpayer for the taxpayer’s corporation horn construction that were never allowed petitioner’s payments of such expenses would be disallowed as deductions and treated as capital contributions or loans that he only could recover as worthless_stock or debt losses see eg 802_f2d_365 9th cir affg on this issue tcmemo_1984_264 91_tc_713 unless he showed he had paid such expenses to protect his own trade_or_business see eg 64_tc_132 jenkins v commissioner tcmemo_1983_667 - existence or amount of his underlying tax_liabilities in this proceeding petitioner did not raise any other relevant issues such as appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives see sec_6330 a in his request for a sec_6330 hearing at the hearing before respondent’s appeals officer or in his petition to this court sec_6330 b provides b underlying liability ----the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability emphasis added petitioner did not receive a notice_of_deficiency for any of the years in issue petitioner has claimed that he may challenge the existence or amount of his underlying tax_liabilities in this proceeding because he did not otherwise have an opportunity to dispute his tax_liability within the meaning of sec_6330 b we must therefore address whether the validity of the underlying tax_liability is properly in issue for any of the tax years before us petitioner’s challenges to his and tax_liabilities respondent claims that petitioner by signing forms 4549-cg for through waived his right to challenge the proposed assessments and should be deemed to have had an opportunity to - - dispute his tax_liabilities we agree in 117_tc_324 we specifically held that a taxpayer who had signed a form 4549-cg could not challenge the underlying tax_liability stated on the form by signing the form_4549 petitioners explicitly waived the right to contest in the tax_court their tax_liability for the years included in the form_4549 x the fact that sec_6330 now provides an opportunity to contest tax_liability for taxpayers who did not receive a notice_of_deficiency sec_6330 c b provides no consolation to petitioners who themselves made the choice not to receive such notice see 114_tc_604 taxpayers who deliberately refused to accept delivery of the notices of deficiency repudiated the opportunity to contest the notices of deficiency in tax_court petitioner has alleged that his waivers were ineffective because he was mentally incompetent when he signed the forms 4549-cg in his request to respondent for a sec_6330 respondent argued in a prehearing motion that petitioner is estopped to challenge on grounds of incompetence the validity of the forms 4549-cg that he signed respondent argues that he relied on the forms in proceeding to assess the taxes rather than first issuing a notice_of_deficiency as would have been required prior to assessment under sec_6213 if the forms 4549-cg are held to be entirely invalid and ineffective then the time to issue a notice_of_deficiency and assess the resulting tax may have expired respondent argued that because he would be prejudiced by the expiration of the period of limitations petitioner is estopped to deny the validity of the forms 4549-cg on the grounds that he was incompetent when he signed them in support of his argument respondent cited 38_tc_251 citing stea291_us_54 halper v commissioner tcmemo_1997_58 dale v commissioner tcmemo_1982_654 we need not decide whether and to what extent estoppel might apply expiration of the period of limitations is an affirmative continued - - hearing petitioner alleged i was absent for three years due to illness in his petition to this court for review of respondent’s determination that collection should proceed petitioner alleged taxpayer was mentally ill from to and unable to make rational decisions the service sic is aware of the illness in assessing petitioner’s mental competence at the various relevant points in time we look to state law for guidance as federal courts generally do when as here there is no established body of federal common_law in point see eg 13_f3d_232 7th cir 671_f2d_1041 7th cir 262_f2d_727 9th cir affg in part and remanding in part 29_tc_279 see also berger v commissioner tcmemo_1996_76 cognitive capacity is the standard generally used for determining ability to enter into an enforceable contract both continued defense that must be pleaded or it is waived 117_tc_308 and petitioner did not so plead even if we were to assume for purposes of argument that estoppel does not apply petitioner remains unable to prevail because of our holding that he was competent to sign the forms 4549-cg ‘we apply contract principles in interpreting applying and determining the enforceability of waiver documents mecom v continued --- - in california petitioner’s residence ’ see smalley v baker cal rptr ct app cal prob code sec_812 west supp and in most other states see restatement contract sec_2d sec_15 although a compulsion or irresistible impulse standard has been applied on occasion see faber v sweet style manufacturing corp n y s 2d sup ct undue influence taking advantage of a contracting party’s impaired ability to make rational decisions may provide a ground for rescission if the other party had actual knowledge see smalley v baker supra or reason to know see restatement contract sec_2d supra of the putative incompetent’s vulnerability under all formulations of the standard the person seeking to avoid the contract has the burden of proving his incompetence see cal prob code sec_810 west supp holman v stockton savs loan bank p 2d cal ct app faber v sweet style manufacturing corp supra pincite restatement contract sec_2d supra illustration l c in continued commissioner 101_tc_374 form 872-a affd without published opinion 40_f3d_385 5th cir 93_tc_623 form 872-a korff v commissioner tcmemo_1993_33 form 870-p we note that on the arguably related issue of an individual’s competence to litigate in this court the court’s rule which is patterned on fed r civ p and was adopted in its present form in looks to the law of the individual’s domicile 60_tc_1094 see supra note -- - any event without reference to state law on the subject of incompetence petitioner bears the burden_of_proof on this subject in this court rule see ravetti v commissioner tcmemo_1993_343 affd without published opinion 38_f3d_1218 9th cir petitioner has failed to offer any credible_evidence to show that he lacked capacity to understand the tax returns and forms 4549-cg that he signed that respondent knew or should have known of his alleged incapacity or even that he signed the forms 4549-cg under compulsion of mental disease or disorder moreover the evidence persuades us that petitioner understood the documents he signed and that his decisions to sign were entirely rational in date when petitioner signed form 4549-cg for the tax_year he was being treated for his psychiatric problems ‘the only evidence petitioner offered other than his testimonial assertions regarding his mental problems were copies of medical records showing that in he had been hospitalized weeks for depression and schizophrenia and was treated on an outpatient basis for these conditions around the time in he signed the first form 4549-cg for and again at least once in and times in august through date these medical records do not show that petitioner lacked the cognitive ability to understand what he signed or that he signed under compulsion the records also do not cover the times when petitioner signed the returns and the second form 4549-cg respondent objected to admissibility of the records on relevance hearsay and authentication grounds the records and petitioner’s testimony do not establish that petitioner lacked cognitive capacity to understand the documents he signed or that he signed under compulsion - - on an outpatient basis however nothing in the medical records offered by petitioner indicates he lacked the cognitive ability to understand what he was signing indeed the records indicate petitioner had a better grasp of reality about his business situation than his family and employees with respect to petitioner’s signing of form 4549-cg for and the uncontradicted evidence establishes that respondent’s agents believed petitioner was competent and petitioner offered no evidence that their belief was unreasonable petitioner signed the form 4549-cg for those years at a meeting attended by agent urrutia and his manager faith priest on behalf of respondent both agent urrutia and ms priest testified credibly they believed petitioner understood the terms of the forms 4549-cg that he signed both testified they would not have accepted the forms 4549-cg from petitioner if they believed he lacked the mental capacity to sign them even against the background of their acceptance for settlement purposes that petitioner’s past psychiatric difficulties excused his late filings and return inaccuracies petitioner offered no credible_evidence to show that agent urrutia and ms priest were or should have been aware of any lack of mental capacity or presence of vulnerability petitioner was represented at the meeting by legal counsel and a certified_public_accountant and was accompanied by his -- - former spouse and his daughter who also maintained his books_and_records that petitioner’s interests were represented at the meeting by his own lawyer and accountant that he was supported at the meeting by family members that the terms of the settlement were fair and reasonable to petitioner and that petitioner’s former spouse also signed the agreements dispel any notion of overreaching or undue influence by or on behalf of respondent finally petitioner’s statements at trial in this case convince us he fully understood the form 4549-cg when he signed it at trial petitioner asked the following questions of and received the following responses from agent urrutia qo in the ‘96 meeting when mrs horn and myself and my attorney representing me and mr ken ware did not the meeting continue to go on and on with breaks being called because i refused to sign the forms and my attorney kept telling me repeatedly if you don’t sign these you’re going to be out in the streets with no money because of the relationship between the lawsuit between horn construction which was in bankruptcy and personal all income would stop and they kept pressuring me and i kept saying these returns are not correct following objections to the form of the guestion qo did i not protest that i did not want to sign the forms at that meeting because i did not believe that they were accurate and my stockholders note was missing a i don’t recall you mentioning that at all qo okkay - - a i do recall and i will say that we did stop a few times for you to converse with your attorney -- qo yes a -- and your accountant and that those -- if that was discussed then i wasn’t there present q okay did we -- i finally not give up and sign because faith priest said that she would give me consideration about my concerns with the stockholders note being missing and that if i could prove to her at a later date she would consider my concerns about the stockholders notes and all the debts being missing a i don’t recall that being said thus even at the time of trial petitioner recalled expressing at the meeting at least to his attorney misgivings about accepting the form 4549-cg because he thought he should be entitled to additional deductions he recalled being convinced by his lawyer and accountant to accept the changes and proceed with the form 4549-cg presumably petitioner’s lawyer and accountant recommended that he accept the agreement because of the significant concessions offered by respondent waiver of the penalties petitioner’s own words at trial show he had a full recollection of the agreement he signed and a full understanding of its significance at the time he signed it we find that petitioner was competent to understand the forms 4549-cg that he signed and we hold that the forms 4549-cg are binding on him by signing the forms 4549-cg petitioner waived his rights to dispute in the tax_court his tax_liabilities for the tax years through prior to assessment he - - thereby conclusively acknowledged that he had an opportunity to dispute the liabilities as a result of the waivers contained in the forms 4549-cg petitioner is barred by sec_6330 c b from challenging in this proceeding the existence or amount of his underlying tax_liabilities for those years petitioner’s challenge to his and tax_liabilities petitioner argues he was incompetent when he signed his and returns and should be allowed in this proceeding to challenge the validity or amount of the underlying tax_liabilities shown due on those returns because he previously had no opportunity to dispute the liabilities because petitioner did not pay the tax_liabilities shown on these returns the assessments for and were based on the amounts set forth on those returns rather than on adjustments made by respondent ’ petitioner did not file or attempt to file amended returns for these years nor did petitioner otherwise inform respondent before initiation of collection action that petitioner disputed the liabilities shown on those returns the commissioner is required to assess the tax shown on a taxpayer’s return sec_6201 the amount shown as the tax by a taxpayer upon his return does not by definition constitute a deficiency sec_6211 see also 118_tc_537 the restrictions on assessment of deficiencies requiring in general that a notice_of_deficiency be sent to the taxpayer and that the taxpayer be given an opportunity to petition this court do not apply to the amount shown as the tax by the taxpayer on his own return see sec_6213 a o7 - petitioner has not offered any credible_evidence to persuade us he was mentally incompetent when he signed the returns for the later years and insofar as petitioner challenges the assessments for and on the ground he was incompetent when he signed and filed the returns we reject petitioner’s challenge on the same grounds on which we have upheld the validity of the forms 4549-cg for and and in so doing we do no more than assume without deciding that the assessments could be invalidated if petitioner had been incompetent when he signed and filed the returns we now turn to petitioner’s contention that sec_6330 b entitles him to challenge respondent’s assessments of the tax_liabilities shown on his and returns because he received no statutory_notice_of_deficiency for such liabilities and did not otherwise have an opportunity to dispute them respondent contends petitioner cannot challenge the validity or amount of the underlying tax_liabilities he reported for and because the assessments were based on petitioner’s own returns the only legal argument respondent we note that after respondent’s brief was filed the internal_revenue_service published additions to the internal_revenue_manual instructions to appeals officers in sec_6330 collection proceedings that would appear to contradict respondent’s litigation position in this case with respect to and administration internal_revenue_manual cch sec at big_number provides in part continued - - offers in support of his contention is the recital that tax_return positions are treated as admissions unless overcome with cogent evidence they are wrong see eg 412_f2d_800 3d cir affg per curiam tcmemo_1968_26 62_tc_739 affd without published opinion 521_f2d_1399 3d cir this is the first case in which the commissioner and a taxpayer have asked us to address the taxpayer’s ability to challenge collection of the tax assessed on the basis of his own continued appeals’ interpretation of have sic an opportunity to dispute such tax_liability is that the taxpayer must be advised in writing of the opportunity to dispute whatever the issue is by going to appeals for example in some letter publication or similar correspondence we do not assume that taxpayers are aware of their legal rights unless they have been advised a having an opportunity to pay the tax and file a claim_for_refund and not having done so does not constitute an opportunity to dispute the liability b also not having filed an amended_return during the applicable time period does not constitute an opportunity to dispute the liability c having an opportunity to dispute the liability means an opportunity occurring before the claim period in most cases this means before assessment but in all cases it means before payment this may be the chance to go to tax_court or otherwise having the chance to go to appeals whether deficiency or non- deficiency cases - - return on the ground he did not otherwise have an opportunity to dispute such tax_liability within the meaning of sec_6330 b we need not and do not answer this question posed by the parties in this proceeding for the tax years and because petitioner failed to take advantage of any of the numerous opportunities he was afforded to specify his alleged losses and the years in which they occurred and to introduce evidence in support of them we leave the resolution of this guestion to another day petitioner failed to show his right to deductions petitioner failed to state and quantify his claims for loss deductions in either his request for a sec_6330 hearing or in his petition to this court he was unable to make the appeals officer understand his claims for any of the years in issue and he failed to introduce any evidence in support of his claims at the sec_6330 hearing petitioner failed to file a brief in answer to respondent’s opening brief as he had been ordered to do in the court-ordered briefing schedule ’ however we need not reject petitioner’s contention on any of the foregoing grounds cf 117_tc_324 petitioner’s failure_to_file a brief would suffice to reject petitioner’s contention see rule 84_tc_693 affd 789_f2d_917 4th cir see also 92_tc_661 89_tc_46 -- - it suffices that petitioner failed to produce any evidence in this proceeding to support his claims of unreported losses for any of the years in issue see rule b petitioner failed to comply with the court’s orders compelling him to respond properly to respondent’s requests for admissions and to respondent’s discovery requests relating to his claims of unreported losses at trial petitioner had no evidence to present to show his entitlement to additional deductions as in smith v commissioner tcmemo_2002_59 in which we recently sustained the commissioner’s determination to proceed with collection petitioner did not provide at trial any evidence in the form of either testimony or documentation to support his claim to any additional deduction in attempted aid of his effort to compel respondent to help petitioner uncover evidence that would substantiate his claims petitioner has instead made unsubstantiated assertions that his alleged losses were caused by a conspiracy in which respondent was a participant taxpayers who dispute the commissioner’s disallowance of deductions claimed on their returns must show that they satisfied the specific statutory requirements entitling them to the claimed deductions 292_us_435 81_tc_806 affd without published opinion 767_f2d_931 9th cir while the court may estimate the amount of allowable deductions where a --- - taxpayer establishes his entitlement to but not the amount of the deductions 39_f2d_540 2d cir any such estimate must have a reasonable evidentiary basis 85_tc_731 without a reasonable evidentiary basis the court’s allowance of deductions would amount to unguided largesse 245_f2d_559 5th cir in the case at hand petitioner argued that once upon a time his shares in horn construction and horn enterprises were worth millions of dollars and that now they are worthless a taxpayer’s loss however is limited to his adjusted_basis in the property not the property’s highest fair_market_value sec_165 in general a loss resulting from worthless_stock is deductible only in the year the stock becomes worthless see sec_165 and does not enter into the computation of net_operating_loss carrybacks and carryforwards sec_172 even if we accepted petitioner’s vague and unsupported allegations of value petitioner offered no evidence to show his adjusted_basis in the stock or when the stock became worthless likewise there is no evidence in the record of a stockholder note and it sec_2tt is noteworthy that petitioner’s taxable_year the year in which horn construction’s chapter bankruptcy case was converted to chapter is not before the court in this proceeding on neither his return nor his return did petitioner claim any loss with respect to his stock or debt interest in horn construction - - worthlessness see sec_166 thus petitioner presented no evidence to support a deductible loss in any of the years in issue had he done so we would also have to consider whether any of the loss-limitation provisions contained in the code apply see eg sec_165 g d a b b petitioner did not address any of these issues petitioner argued in his request for continuance and at trial that he needed more time to locate records to support his alleged deductions we shall not overturn and delay giving effect to respondent’s determinations to proceed with collection on the ground that petitioner should have another opportunity to dispute the liabilities the collection actions in the case at hand relate to taxes due more than to years ago we shall not allow respondent’s collection actions to be held hostage to petitioner’s allegations of possible deductions while he tries to dragoon respondent into providing the evidence to support them petitioner has failed to establish grounds for enjoining respondent from proceeding by levy to collect the assessments at issue we therefore sustain respondent’s determinations to proceed with collection - - to give effect to the foregoing decision will be entered for respondent
